Mr. Presiding Justice Wright delivered the opinion of the court. This was a suit by the appellee against appellant for injuries in consequence of a defective sidewalk, and, the verdict being for $450, the court overruled appellant’s motion for a new trial, and gave judgment upon the verdict, to reverse which this appeal is brought, and it is argued that the verdict is unsupported by the evidence, the damages are excessive, the court erred in its rulings upon the evidence and in its instructions to the jury. We find no prejudicial error in the rulings upon the evidence or the instructions in the case. The evidence proves that the sidewalk was old and rotten, and this condition had existed so long, that it should be inferred the city authorities knew of it. There is no doubt, from the evidence, that the sidewalk is within the city limits, notwithstanding appellant asserts there is no proof of that. One of the boards, having been stepped on by appellee, broke and caused her to fall and thereby she was injured. The jury saw the witnesses and heard the evidence concerning the nature of the injuries inflicted upon appellee, and we are unable to say the amount of damages awarded by the jury are unreasonable or excessive. The jury were justified in finding she was in the exercise of proper care. Upon the whole evidence we think the jury were warranted in finding the verdict that was returned and the judgment of the Circuit Court will be affirmed.